INGRAHAM, F., J.
I cannot assent to the propriety of allowing a party on appeal, who has made his case and argued it fully before the general term of the court, and has received a final adjudication thereon, to have the whole proceedings set aside in order to enable him to make up a new case or report of referees, and submit the same again in a different form to the court.
The present system affords sufficient uncertainty in the administration of the law, without opening the door to a practice which must be liable to great abuses, and which may be used to work great injustice. Where an appellant has made up his case or report, and has put in it all that he thinks necessary to his case, it is too late for him after a final decision to seek to alter the decision by adding new facts or altering those submitted to the court. There may be cases where an error has occurred by misstatement that should be corrected, but that is not this case.
The motion should be denied.